Citation Nr: 1548188	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1963 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Regional Office (RO) in Houston, Texas.

In October 2015, the Veteran was scheduled to appear at a Board videoconference hearing, but submitted timely correspondence in that same month to withdraw this request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

On October 14, 2015, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of service connection claims for right knee and right ankle disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal on the service connection claim for a right knee disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for the withdrawal of the substantive appeal on the service connection claim for a right ankle disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran withdrew his appeal regarding the denial of entitlement to service connection for both a right knee and right ankle disability by way of written correspondence in October 2015.  Under 38 C.F.R. § 20.204(b) (2015), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Veteran sent correspondence to the Board which includes the Veteran's name, claim number, and a statement that he wishes to withdraw the issues on appeal.  When the Board received the Veteran's withdrawal, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to these claims have been met.  Id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014). 

Accordingly, further action by the Board on the service connection claims for right knee and right ankle disabilities is not appropriate and the Veteran's appeal should be dismissed.  Id.  


ORDER

Entitlement to service connection for a right knee disability is dismissed.

Entitlement to service connection for a right ankle disability is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


